Name: Commission Regulation (EC) No 1228/96 of 28 June 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  Europe;  European construction
 Date Published: nan

 No L 161 /82 EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1228/96 of 28 June 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic cultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic, and the Slovak Republic respectively, of the other part, from 1 January 1996 until the entry into force of the Additional Protocols to the Europe Agreements currently being negotiated with the countries in question; whereas that Regulation was extended until 31 December 1996 by Regulation (EC) No 1194/96; Whereas Commission Regulation (EEC) No 584/92 f), as corrected by Regulation (EC) No 596/96 (8), lays down detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation should be amended to take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; whereas the title of the Regulation should also be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association betwen the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transi ­ tional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions 0, as amended by Regulation (EC) No 1 194/96 f5), and in particular Article 8 thereof, Whereas Council Regulation (EC) No 3066/95 provides for autonomous, transitional measures to adjust the agri ­ HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 584/92 is hereby amended as follows: 1 . the title is replaced by the following: 'laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic'; 2 . Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 319, 21 . 12. 1993, p. 1 . (2) OJ No L 319 , 21 . 12. 1993, p. 4. P) OJ No L 341 , 30. 12 . 1994, p. 14. (&lt;) OJ No L 341 , 30. 12. 1994, p. 17. (') OJ No L 328 , 30 . 12. 1995, p. 31 . (6) See page 2 of this Official Journal . 0 OJ No L 62, 7. 3 . 1992, p. 34. f) OJ No L 84, 3 . 4. 1996, p. 37. 29 . 6. 96 EN Official Journal of the European Communities No L 161 /83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission No L 161 /84 EN Official Journal of the European Communities 29 . 6. 96 ANNEX ANNEX I A. PRODUCTS ORIGINATING IN POLAND Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 0402 10 19 Skimmed-milk powder 0402 21 19 Whole-milk powder » 3 550 3 800 4 100 2 050 0402 21 99 Whole-milk powder &gt; 0405 10 11 Butter 1 200 1 300 1 400 700 0405 10 19 0406 Cheese and curd 2 400 2 600 2 800 1 400 B. 1 . PRODUCTS ORIGINATING IN THE CZECH REPUBLIC Customs duty reduced by 80 % (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 0402 10 19 Skimmed milk powder 0402 21 19 Whole milk powder  º 1 980 2 110 2 240 1 120 0402 21 91 Whole milk powder 0405 10 11 0405 10 19 Butter 780 840 910 455 ex 0406 40 90 Niva 0406 90 29 Kashkaval ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny blok, Akawi , Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec &gt;  º 600 650 700 350 B. 2 . PRODUCTS ORIGINATING IN THE SLOVAK REPUBLIC Customs duty reduced by 80 % (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 Ã ­e 30 Juns 199 £ 1 July to 3 ! December 1996 0402 10 19 Skimmed milk powder i 0402 21 19 Whole milk powder  º 1 020 1 090 1 160 580 0402 21 91 Whole milk powder &gt; 0405 10 11 0405 10 19 Butter 420 460 490 245 ex 0406 40 90 Niva &gt; 0406 90 29 Kashkaval ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny blok, Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec &gt; &gt; 600 650 700 350 29 . 6. 96 EN Official Journal of the European Communities No L 161 /85 C. PRODUCTS ORIGINATING IN HUNGARY 1 . Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trap ­ pista, Bakony, Bacskai, Ban, Deli ­ caci cheese "Moson", Delicaci cheese "Pelso", Goya, Ham-shaped, Karavan , LÃ j ta, Parenyica, Sed, Tihany 1 200 1 300 1 400 700 2. Customs duty reduced by 80 % (tn tonnes) CN code Product 1 January 1996to 30 June 1996 1 July to 31 December 1996 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton , Cream-white, Hajdu, Marvany, Ovari , Pannonia, Trappista, Bakony, Bacskai , Ban, Delicaci cheese "Moson", Delicaci cheese "Pelso", Goya, Ham-shaped, Karavan, Lajta, Parenyica, Sed, Tihany 250 250'